Case: 4:19-cv-01545-AGF Doc. #: 124 Filed: 09/18/20 Page: 1 of 5 PageID #: 1731




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

PIERRE WATSON,                             )
                                           )
              Petitioner,                  )
                                           )
       v.                                  )      Case No. 4:19-cv-01545-AGF
                                           )
UNITED STATES OF AMERICA,                  )
                                           )
              Respondent.                  )

                            MEMORANDUM AND ORDER

       This matter is before the Court upon review of Petitioner’s motion (ECF No. 94)

to compel the testimony of Assistant United States Attorney (“AUSA”) Tracy Berry in

connection with the upcoming evidentiary hearing on Petitioner’s civil motion under 28

U.S.C. § 2255 to vacate, set aside, or correct his sentence. For the reasons set forth

below, the Court will deny Petitioner’s motion.

                                    BACKGROUND

       Petitioner’s § 2255 motion alleges multiple claims of ineffective assistance of

counsel by his trial counsel, Talmage Newton, and of prosecutorial misconduct by AUSA

Berry in his underlying criminal case, No. 4:15-CR-00440 AGF. An evidentiary hearing

on Petitioner’s § 2255 motion is currently set for October 5, 2020.

       On or about April 24, 2020, Petitioner served a subpoena on AUSA Berry,

requesting her testimony at the evidentiary hearing. The government has objected to the

subpoena, and on July 24, 2020, Petitioner filed the instant motion to compel.
Case: 4:19-cv-01545-AGF Doc. #: 124 Filed: 09/18/20 Page: 2 of 5 PageID #: 1732




       In support of his motion to compel, Petitioner asserts that he wishes to elicit

testimony from AUSA Berry regarding the following topics: (1) information relating to

the reception and disclosure of discovery documents in his criminal case; (2) information

relating to the contents of investigative reports replied upon in the criminal case; and (3)

information relating to whether or not those reports were presented to or relied upon at

the grand jury proceedings relating to the criminal case. 1

       Petitioner asserts that disclosure of this information would not violate the

Department of Justice’s “Touhy” 2 regulations, 28 C.F.R. §§ 16.21-.29, which prohibits

disclosure of investigative techniques or interference with grand jury secrecy, in light of

the limited scope of the topics.

       Petitioner further asserts that the requested testimony is necessary to prove his

§ 2255 claims asserting prosecutorial misconduct. Petitioner refers specifically to a

Maryland Heights Police report prepared in connection with Petitioner’s arrest in the

underlying criminal case and the seizure of evidence from his vehicle, as well as the

Secret Service report detailing Petitioner’s arrest. The significance of these reports,

according to Petitioner, is that the Maryland Heights Police report does not mention any

checks with the name of Sher & Shabsin, P.C., despite mentioning the company names

listed on other checks seized from Petitioner’s vehicle. The Secret Service report,



1
       The Court has already denied Petitioner’s motion for disclosure of the grand jury
transcripts, following in camera review of those transcripts. See ECF No. 86.
2
       See United States ex rel. Touhy v. Ragen, 340 U.S. 462 (1951).

                                              2
Case: 4:19-cv-01545-AGF Doc. #: 124 Filed: 09/18/20 Page: 3 of 5 PageID #: 1733




however, states that two Sher & Shabsin checks were seized from Petitioner’s vehicle in

connection with his arrest.

       The Sher & Shabsin checks are the subject of certain of the counterfeiting charges

at issue in Petitioner’s § 2255 motion. Petitioner asserts that he received copies of the

Sher & Shabsin checks along with the Maryland Heights Police report during the

discovery process, but he does not know whether the copies of the checks were included

in the arrest report or were added some time after his arrest.

       Petitioner asserts that if the Sher & Shabsin checks were not actually seized from

his vehicle at the time of his arrest, that fact could have been used both to mount a

stronger defense to the counts involving checks and to impeach the credibility of the

Secret Service agent who drafted the Secret Service report and who testified at

Petitioner’s sentencing. Petitioner seeks to prove that AUSA Berry was aware of the

inconsistency between the police report and the Secret Service report but failed to

disclose the inconsistency to Petitioner or to the grand jury, thus supporting Petitioner’s

§ 2255 claims of prosecutorial misconduct.

       The government opposes Petitioner’s motion and has moved to quash the

subpoena served on AUSA Berry.

                                      DISCUSSION

       Although there is not a wealth of caselaw discussing the standard for compelling

the testimony of an AUSA in this context, the parties generally agree that it is Petitioner’s

burden to demonstrate that the testimony sought is relevant and that the information

cannot be obtained from another source. See Pet’s Mot., ECF No. 94 at 3 (citing In re

                                              3
Case: 4:19-cv-01545-AGF Doc. #: 124 Filed: 09/18/20 Page: 4 of 5 PageID #: 1734




United States, 197 F.3d 310, 314 (8th Cir. 1999) (holding that high government officials

should not be called to testify unless “the discovery sought is relevant and necessary and

that it cannot otherwise be obtained”) (citation omitted)); Resp’t Opp’n, ECF No. 120 at

4 (citing United States v. Watson, 952 F.2d 982, 986 (8th Cir. 1991) (holding in the

context of a criminal case, that “[t]he party seeking such testimony must demonstrate that

the evidence is vital to his case, and that his inability to present the same or similar facts

from another source creates a compelling need for the testimony”) (citation omitted)).

       Petitioner has not met that burden. He has failed to establish that the testimony he

seeks is particularly relevant or that the underlying information could not be obtained

from other sources. Petitioner’s primary question is whether the Sher & Shabsin checks

were in fact seized from his vehicle at the time of his arrest. The best person to answer

that question is not AUSA Berry but the Maryland Heights Police officers who

participated in the search of Petitioner’s vehicle. Likewise, information as to why the

checks were so referenced in the Secret Service report may be obtained from the agent or

agents who prepared that report. Finally, Petitioner and his defense attorney may testify

as to how and when various discovery materials were received by Petitioner. Petitioner

simply does not need AUSA Berry’s testimony to determine whether there was any

inconsistency and, if so, whether it was properly disclosed.

                                      CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s motion to motion to compel the

testimony of Assistant United States Attorney Tracy Berry is DENIED. ECF No. 94..

                                               4
Case: 4:19-cv-01545-AGF Doc. #: 124 Filed: 09/18/20 Page: 5 of 5 PageID #: 1735




      IT IS FURTHER ORDERED that the government’s motion to quash the

subpoena served on Assistant United States Attorney Tracy Berry is GRANTED. ECF

No. 120.



                                              ________________________________
                                              AUDREY G. FLEISSIG
                                              UNITED STATES DISTRICT JUDGE

Dated this 18th day of September, 2020.




                                          5
